Citation Nr: 1615092	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-45 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a rating in excess of 30 percent, for the period from December 1, 2006 through March 6, 2007, in excess of 30 percent from June 1, 2007 through July 12, 2010, and in excess of 50 percent, for the period beginning July 13, 2010, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a May 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  

This matter was previously before the Board in January 2015.  At that time, the Board, in pertinent part, remanded the two issues listed on the first page of this decision, as well as the separate issue of entitlement to a total disability rating due to individual unemployability (TDIU).  In May 2015, as part of its implementation of the Board's January 2015 decision, the RO granted entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is apparent that the AOJ performed the development actions requested by the Board as part of the January 2015 decision/remand.  Unfortunately, the record fails to demonstrate that at any time following the completion of that development, did the AOJ readjudicate the issues remaining on appeal.  The last Supplemental Statement of the Case (SSOC) of record is dated in May 2013.  Unfortunately, the appeal must be returned to the AOJ for the issuance of an SSOC.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

